JUDGMENT ORDER

CARMAN, Judge:
Whereas the Court of Appeals for the Federal Circuit reversed in part and vacated in part the judgment of the Court of International Trade (International Custom Products v. United States, 374 F. Supp. 2d 1311 (CIT 2005)), it is hereby
ORDERED that U.S. Customs and Border Protection may liquidate or reliquidate, under subheading 0405.20.30, Harmonized Tariff Schedule of the United States, at the duty rate of S1.996/kg, plus *267additional safeguard duties, the entries listed in the April 18, 2005 Notice of Action issued to plaintiff; and it is further
ORDERED this action be. and hereby is, dismissed.